FLORIDA SUPREME COURT

                      NOTICE OF CORRECTION
                                                            DATE: March 18, 2021

CASE OF: ANTHONY MUNGIN V. STATE OF FLORIDA

DOCKET NO.: SC18-635                   OPINION FILED: February 13, 2020

                       ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTION HAS BEEN MADE IN THE ABOVE
OPINION:

On p. 6, line 4, “; see also Jones v. State, 732 So. 2d 313, 322 (Fla. 1999) (holding
that when a motion asserts an untimely claim, the defendant must include a sworn
allegation explaining his inability to assert the claim earlier)” has been removed.

SIGNED: OPINION CLERK